PD-1083&1084&1085-15

                                              PD-1085-15
                            CAUSE   NUMBER:



TADARRAIAN ANTWOINE JOHNSON               §   IN THE COURT OF
             Appellant                    §   CRIMINAL APPEAL   RECEIVED IN
VS.                                       §   AUSTIN,TEXAS      -•--OFCRIMINALAI
THE STATE OF TEXAS                        §                          OCT a? 2015


APPELLANT'S MOTION REQUESTING LEAVE TO FILE AN ORIGINAL @©e3T0BF0ffEM©NB ^PpgAI
                         PETITION FOR DISCRETIONARY
                                                                     OCT 29
                                     REVIEW


                                                                   Abel Acosta, Clerk
 Appellant asks the Court to allow him to file only one original Petition for
Discretionary Review,to his incarceration and lack of the availability of a
copy machine and in accordance with Rule 9.3(b)(l)/Of the Texas Rules of App
ellate Procedure,which requires a party to file one"original and 11 copies of
any document addressed to the Court of Criminal Appeals..."
 However,the Appellant relies on the provisions of Rule 2 of the Texas Rules
of Appellate Procedure,which states:"On a party's motion...and appellate co
urt may-to expedite a decision or for other good cause-suspend a rule's oper
ation    and order a different procedure      "this Appellant(^petitioner")mo
ves the Court to suspend Rule 9.3(b),and allow him to file only one original
Petition for Discretionary Review,due to his indigence,incarceration,and the
fact that he is proceeding pro se.
                                    PRAYER'

 WHEREFORE,PREMISES CONSIDERED,the Petitioner prays this Court grant leave to
file an original copy only of his Petition for Discretionary Review with this
Court.



                                                           Respectfully Submitted,

                                                           TADARRARIATl A.JOHNSON

                                                           Petitioner/Appellant pro


                                                           Coffield Unit

                                                           2661 FM 2054

                                                           Tennessee Colony,Texas
                                                           75884
                                     1.
 -*




                           CERTIFICATE OF SERVICE

 Petitioner hereby certifies that a true and correct copy of the foregoing Mo
tion has been mailed to the office of the State Prosecuting Attorney,P.O.Box
12405,Capitol Station,Austin }Texas 78711,on this 7th day of October,2015,AND
also on this date,the main or original said document was sent to the clerk
of the Court of Criminal Appeals,Mr.Abel Acostaaafl by prepaid U.S.mail,at
P.O.Box 12308 Capitol Station,Austin,Texas 78711.




                                                      TADARRIAN A.JOHNSON




                                      2.